Citation Nr: 1526382	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent disabling for pulmonary sarcoidosis.

2.  Entitlement to service connection for sleep apnea, secondary to pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION
The Veteran had active military service from January 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2014, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea developed secondary to his pulmonary sarcoidosis.  The Court has held that once VA undertakes the effort to provide a medical opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Notably, secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2012).  Here, the January 2013 sleep apnea examiner failed to address whether the Veteran's sleep apnea was aggravated by his pulmonary sarcoidosis.  Accordingly, because the examiner failed to address the element of aggravation, a remand of the Veteran's claim of service connection for sleep apnea, secondary to pulmonary sarcoidosis is required for a new medical examination and opinion.

The Veteran underwent a respiratory conditions Disability Benefits Questionnaire in March 2014.  In May 2014 the RO sought an exam clarification to discuss why post-bronchodilator and DLCO testing was not completed.  In June 2014 a VA examiner stated they were unable to access the Veteran's VBMS file, due to insufficient clearance, and that they were unable to review the March 2014 examination.  In June 2014 the RO again sought clarification of the March 2014 examination by a medical professional with sufficient clearance to review the evidence.  A June 2014 exam report determined that that no post-bronchodilator test was necessary based on the FEV-1/FVC testing.  The examiner further noted that DLCO testing was not performed.  The examiner stated that the DLCO was not performed because of the asymptomatic assessment.  However, the examiner stated that his opinion was speculative.  While the examiner offered a reasoned opinion as to why the Veteran was not tested for DLCO, the examiner did not provide a reason for why his opinion was speculative, and is therefore inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  When rating pulmonary sarcoidosis Diagnostic Code 6846 specifically states that the condition may be rated as residuals of chronic bronchitis under Diagnostic Code 6600.  Ratings under Diagnostic Code 6600 are premised on DLCO results, which are pivotal to rating the severity of the Veteran's condition.  Thus, a new examination should be afforded to the Veteran.          

Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his respiratory disabilities dated since October 2013.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Take appropriate steps to obtain a medical opinion from an appropriate VA physician as to the nature and etiology of the Veteran's sleep apnea.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary sarcoidosis is the cause of any currently diagnosed sleep apnea?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary sarcoidosis caused a worsening of any currently diagnosed sleep apnea, beyond the normal progress of that disease?

c. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's sleep apnea; and (2) the increased manifestations that are proximately due to the Veteran's service-connected pulmonary sarcoidosis.

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his pulmonary sarcoidosis.  Any indicated evaluations, studies, and tests should be conducted, including pulmonary function tests.  The examiner must specifically provide FEV-1, and DLCO results, or explain with ample rationale why those results are not necessary.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner should identify the nature and severity of all manifestations of the Veteran's pulmonary sarcoidosis.  He or she should specifically indicate whether the Veteran's sarcoidosis has any extra-pulmonary involvement and, if so, identify which body system is involved.  The examiner should also report whether the Veteran's sarcoidosis results in cor pulmonale or cardiac involvement with congestive heart failure, and whether such requires systemic high dose (therapeutic) corticosteroids for control. 

The examiner must comment on the impact the Veteran's pulmonary sarcoidosis, and the Veteran's sleep apnea if found to be caused or aggravated by his pulmonary sarcoidosis, has on his functional impairment, including the impact if any, on employment related tasks. 

All opinions expressed must be accompanied by supporting rationale.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


